Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner called Att. Sunwoo Lee on 1/31/22 and left message regarding the examiner’s amendment.  Attorney Lee agreed to the amendment on 2/2/22.
The application has been amended as follows: 
Claim 22, line 1, replace “claim 20” with --claim 21--.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electroluminescence display device that lowers peak brightness of a screen image based on a preset peak luminance control (PLC) curve as an average picture level (APL) of the image is increased. The electroluminescence display device includes a memory and a timing controller. The memory stores an ELVDD reference profile for defining EVDD adjusting levels for adjusting a high-potential pixel voltage applied to pixels of the screen image in units of one image frame and an MDATA reference profile for defining Max data adjusting values for adjusting image data applied to the pixels of the screen image in the units of one image frame, for matching target peak brightness for each preset APL section with the PLC curve. The timing controller calculates an EVDD adjusting value and a Max data adjusting value of a first image frame based on an analysis result of image data of the first image frame 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electroluminescent display device and a method of driving an electroluminescent display device including, inter alia, 
wherein the EVDD adjusting levels are lowered with increase in the APL of the screen image, and 
wherein the Max data adjusting values are lowered to a Max data section lower limit from a Max data section upper limit with increase in the APL in one APL section in which an EVDD adjusting level is maintained constant, of claims 1 and 21 (fig. 8).
Kim et al. (US 2014/0340379), hereinafter as Kim, teaches a display receiving image data to be displayed for a user of an electronic device. Display driver circuitry in the display may include a timing controller that receives the image data. The timing controller can analyze frames of the image data to determine average luminance values for the frames. The display may include an array of organic light-emitting diode display pixels. Each display pixel may include a light-emitting diode. A transistor in each display pixel may be coupled in series with the light-emitting diode between positive and ground power supply terminals. The timing controller can limit peak luminance in the image data that is displayed on the array of display pixels as a function of average luminance. The timing controller can also direct power regulator circuitry to adjust a power supply voltage applied to the positive power supply terminal based on the average luminance.  Kim does not teach nor suggest above EVDD and Max data (peak brightness) control as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628